 
 
I 
111th CONGRESS 1st Session 
H. R. 1403 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2009 
Mr. Wolf introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Richard B. Russell National School Lunch Act to require schools participating in the school lunch program under such Act to donate any excess food to local food banks. 
 
 
1.Short titleThis Act may be cited as the School Food Recovery Act.  
2.Food Donation ProgramSection 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended by adding at the end the following: 
 
(k)Food Donation Program 
(1)In generalThe Secretary shall require each school participating in the school lunch program under this Act to donate any food not consumed under such program to eligible local food banks or charitable organizations.  
(2)Plan RequirementEach school described in paragraph (1) shall prepare and submit to the local educational agency that serves such school a plan that— 
(A)describes how such school will carry out the food donation program requirements under this subsection; 
(B)identifies the name and contact information of the school employee administering the food donation program; and 
(C)identifies any eligible local food banks or charitable organizations that are located within the jurisdiction of the same local government as the local educational agency that serves such school is located. 
(3)Reporting RequirementNot later than the first day of the fiscal year after the effective date of this subsection, and annually thereafter, each local educational agency that receives plans under paragraph (2) shall submit to the Secretary such plans. 
(4)Database RequirementNot later than 2 years after the effective date of this subsection, the Secretary shall develop and maintain a database of the information described in paragraph (2)(B).  
(5)Guidance 
(A)In generalNot later than 180 days after the effective date of this subsection, the Secretary shall develop and publish guidance to schools and local educational agencies participating in the school lunch program under this Act to assist such schools and local educational agencies in meeting the requirements of this subsection. 
(B)UpdatesThe Secretary shall update such guidance as necessary. 
(6)LiabilityAny school or local educational agency making donations pursuant to this subsection shall be exempt from civil and criminal liability to the extent provided under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791). 
(7)DefinitionsIn this subsection: 
(A)Eligible local food banks or charitable organizationsThe phrase eligible local food banks or charitable organizations means any food bank or charitable organization which is exempt from tax under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)). 
(B)Local governmentThe term local government means a city, county, township, or other general-purpose political subdivision of a State. . 
3.Effective DateThe amendments made by this Act shall take effect not later than July 1 of the year of the enactment of this Act.  
 
